DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0280039 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 February 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 244(1) (e.g., [0115]). Reference character 244A(1) is used to designate an interior region of the first IFC layer in FIG. 2B. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character 108 is referred to as an IFC layer in paragraph [0105]. Reference character 108 is used to designate a first IFC layer; and reference character 112 is used to designate a second IFC layer. Reference character 108 should be referred to as a first IFC layer in paragraph [0105].
Reference character 112 is referred to as an IFC layer in paragraph [0105]. Reference character 108 is used to designate a first IFC layer; and reference character 112 is used to designate a second IFC layer. Reference character 112 should be referred to as a second IFC layer in paragraph [0105].
244(1) is used to designate an interior region of the first IFC layer of FIG. 2B in paragraph [0115]. Reference character 244A(1) is used to designate an interior region of the first IFC layer in FIG. 2B. Reference character 244A(1) should be used to designate an interior region of the first IFC layer of FIG. 2B in paragraph [0115].
Reference character 284 is referred to as a support structure in paragraph [0120]. Reference character 284 is used to designate a first IFC layer; and reference character 292 is used to designate a support structure. Reference character 292 should be used to designate a support structure in paragraph [0120].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5–8 and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a longer-chain polymer." The term "longer" is a relative term that renders the claim indefinite. The term "longer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a longer-chain polymer" is indefinite.
Claim 5 recites the limitation "a shorter-chain polymer." The term "shorter" is a relative term that renders the claim indefinite. The term "shorter" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a shorter-chain polymer" is indefinite.
Claim 6 recites the limitation "the long chain polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a long-chain polymer." The term "long" is a relative term that renders the claim indefinite. The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a long-chain polymer" is indefinite.
Claim 6 recites the limitation "the softer polymer" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "a softer polymer." The term "softer" is a relative term that renders the claim indefinite. The term "softer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a softer polymer" is indefinite.
Claim 7 recites the limitation "the mean size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the average spacing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the porous separator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the particular layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5–7, 9–13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (US 2014/0322600 A1, hereinafter Morita).
Regarding claim 1, Morita discloses a separator (70A) for an electrolytic device (10) that utilizes an electrolyte containing ions (FIG. 2, [0113]), the separator comprising:
a porous body (74) having a first side and a second side spaced from the first side (FIG. 4, [0034]),
the porous body (74) configured to allow movement of the ions through the porous body (74) when the separator (70A) is immersed in the electrolyte in the electrolytic device (10, [0062]); and
an ionic-flow-control layer (72) functionally located relative to the porous body (74, [0034]),
wherein the ionic-flow-control layer (74) comprises a first plurality of particles (78) each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature (see copolymer, [0161]),
wherein the ionic-flow-control layer (72) has a porosity that allows movement of the ions through the ionic-flow-control layer (72) and permit the ions to flow through the separator (70A) when the ionic-flow-control layer (72) has not been subjected to the first design melting temperature and the separator (70A) is immersed in the electrolyte (FIG. 5, [0062]); and
wherein the first plurality of particles (78) melt so as to reduce the porosity of the ionic-flow-control layer (72) and thereby inhibit flow of the ions through the separator (70A) when the ionic-flow-control layer (72) has been subjected to the first design melting temperature or greater and the separator (70A) is immersed in the electrolyte (FIG. 5, [0101]).
Regarding claim 2, Morita discloses all claim limitations set forth above and further discloses a separator:
wherein the porous body (74) comprises a porous polymer having a melting temperature greater than the first design melting temperature (FIG. 5, [0048]).
Regarding claim 5, Morita discloses all claim limitations set forth above and further discloses a separator:
wherein the first copolymer blend comprises a longer-chain polymer and a shorter-chain polymer (see ethylene vinyl acetate copolymer, [0161]).
Regarding claim 6
wherein the long chain polymer comprises polyethylene (see ethylene vinyl acetate copolymer, [0161]) and
the softer polymer comprises vinyl acetate (see ethylene vinyl acetate copolymer, [0161]).
Regarding claim 7, Morita discloses all claim limitations set forth above and further discloses a separator:
wherein the mean size of the first plurality of particles (78) is in a range of about 1 microns to about 10 microns (see average particle diameter, [0103]).
Regarding claim 9, Morita discloses all claim limitations set forth above and further discloses a separator:
wherein each of the first plurality of particles (78) is substantially spherical in shape (FIG. 4, [0133]).
Regarding claim 11, Morita discloses all claim limitations set forth above and further discloses a separator:
wherein the porous separator (74) has a functional area (FIG. 4, [0135]), and
at least 80% of the functional area is covered by the particular layer (72, [0135]).
Regarding claim 12, Morita discloses all claim limitations set forth above and further discloses a separator:
wherein the first design melting temperature is in a range of about 60° C to about 100° C (see melting point, [0133]).
Regarding claim 13
wherein the first design melting temperature is in a range of about 90° C to about 120° C. (see melting point, [0133])
Regarding claim 20, Morita discloses all claim limitations set forth above and further discloses a separator:
wherein the ionic-flow-control layer (72) is located on each of the first and second sides of the porous body (74, [00.34])

Claim(s) 1, 3, 9, 10, and 14–19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok et al. (US 2016/0141579 A1, hereinafter Seok).
Regarding claim 1, Seok discloses a separator (20) for an electrolytic device (100) that utilizes an electrolyte containing ions (FIG. 3, [0065]), the separator comprising:
a porous body (22) having a first side and a second side spaced from the first side (FIG. 2, [0041]),
the porous body (22) configured to allow movement of the ions through the porous body (22) when the separator (20) is immersed in the electrolyte in the electrolytic device (100, [0043]); and
an ionic-flow-control layer (24) functionally located relative to the porous body (22, [0041]),
wherein the ionic-flow-control layer (24) comprises a first plurality of particles each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature (see combination, [0049]),
wherein the ionic-flow-control layer (24) has a porosity that allows movement of the ions through the ionic-flow-control layer (24) and permit the ions to flow 
wherein the first plurality of particles melt so as to reduce the porosity of the ionic-flow-control layer (24) and thereby inhibit flow of the ions through the separator (20) when the ionic-flow-control layer (24) has been subjected to the first design melting temperature or greater and the separator (20) is immersed in the electrolyte (FIG. 2, [0035]).
Regarding claim 3, Seok discloses all claim limitations set forth above and further discloses a separator:
wherein the porous body (22) comprises a porous polymer (FIG. 2, [0042]) and a ceramic material (23a) coated onto the polymer (FIG. 2, [0041]).
Regarding claim 9, Seok discloses all claim limitations set forth above and further discloses a separator:
wherein each of the first plurality of particles is substantially spherical in shape (see organic particle, [0052]).
Regarding claim 10, Seok discloses all claim limitations set forth above and further discloses a separator:
wherein each of the first plurality of particles is substantially cubical in shape (see organic particle, [0052]).
Regarding claim 14
wherein the ionic-flow-control layer (24) is configured to further reduce flow of the ions through the separator (20) when the temperature of the ionic-flow-control layer reaches a second design melting temperature (see W100, [0104]) higher than the first design melting temperature (see W401, [0104]),
the ionic-flow-control layer (24) comprises a second plurality of particles each comprising a second copolymer blend compositionally tuned to melt substantially at the second design melting temperature so as to further reduce the porosity of the ionic-flow-control layer (24) and thereby further inhibit flow of the ions through the separator (20, [0104]).
Regarding claim 15, Seok discloses all claim limitations set forth above and further discloses a separator:
wherein the second plurality of particles are distributed throughout the first plurality of particles within the ionic-flow-control layer (24, [0104]).
Regarding claim 16, Seok discloses all claim limitations set forth above and further discloses a separator:
wherein the ionic-flow-control layer (24) has first and second regions that are distinct from one another (FIG. 2, [0104]), and
the first plurality of particles are clustered with one another in the first region (FIG. 2, [0104]) and
the second plurality of particles are clustered with one another in the second region (FIG. 2, [0104]).
Regarding claim 17
wherein the first and second regions are both located on the first side of the porous body (22, [0104]).
Regarding claim 18, Seok discloses all claim limitations set forth above and further discloses a separator:
wherein the first region is on the first side of the porous body (22, [0038]) and
the second region is on the second side of the porous body (22, [0038]).
Regarding claim 19, Seok discloses all claim limitations set forth above and further discloses a separator:
wherein the first design melting temperature is in a range of about 65° C to about 100° C (see W401, [0104]) and
the second design melting temperature is in a range of about 90° C. to about 120° C (see W100, [0104]).

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohata et al. (US 2005/0266305 A1, hereinafter Ohata).
Regarding claim 1, Ohata discloses a separator for an electrolytic device that utilizes an electrolyte containing ions (FIG. 1, [0067]), the separator comprising:
a porous body (14) having a first side and a second side spaced from the first side (FIG. 1, [0074]),
the porous body (14) configured to allow movement of the ions through the porous body (14) when the separator is immersed in the electrolyte in the electrolytic device (FIG. 1, [0074]); and
an ionic-flow-control layer (15) functionally located relative to the porous body (14, [0074]),
wherein the ionic-flow-control layer (15) comprises a first plurality of particles each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature (see copolymer, [0040]),
wherein the ionic-flow-control layer (15) has a porosity that allows movement of the ions through the ionic-flow-control layer (15) and permit the ions to flow through the separator when the ionic-flow-control layer (15) has not been subjected to the first design melting temperature and the separator is immersed in the electrolyte (FIG. 1, [0074]); and
wherein the first plurality of particles melt so as to reduce the porosity of the ionic-flow-control layer (15) and thereby inhibit flow of the ions through the separator when the ionic-flow-control layer (15) has been subjected to the first design melting temperature or greater and the separator is immersed in the electrolyte (FIG. 1, [0028]).
Regarding claim 4, Ohata discloses all claim limitations set forth above and further discloses a separator
wherein the porous body (14) comprises a ceramic material (FIG. 1, [0074]).

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennige et al. (US 2005/0221165 A1, hereinafter Hennige).
Regarding claim 1
a porous body having a first side and a second side spaced from the first side (FIG. 3, [0096]),
the porous body configured to allow movement of the ions through the porous body when the separator is immersed in the electrolyte in the electrolytic device (FIG. 3, [0108]); and
an ionic-flow-control layer functionally located relative to the porous body (FIG. 3, [0096]),
wherein the ionic-flow-control layer comprises a first plurality of particles each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature (see mixtures, [0034]),
wherein the ionic-flow-control layer has a porosity that allows movement of the ions through the ionic-flow-control layer and permit the ions to flow through the separator when the ionic-flow-control layer has not been subjected to the first design melting temperature and the separator is immersed in the electrolyte (FIG. 3, [0096]); and
wherein the first plurality of particles melt so as to reduce the porosity of the ionic-flow-control layer and thereby inhibit flow of the ions through the separator when the ionic-flow-control layer has been subjected to the first design melting temperature or greater and the separator is immersed in the electrolyte (FIG. 5, [0097]).
Regarding claim 8
wherein the average spacing between adjacent particles in the first plurality of particles is in a range of about 2 microns to about 5 microns (FIG. 4, [0096]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2016/0141576 A1) discloses a separator (20) for an electrolytic device (100) that utilizes an electrolyte containing ions (FIG. 3, [0065]), the separator comprising a porous body (22) having a first side and a second side spaced from the first side (FIG. 2, [0039]), the porous body (22) configured to allow movement of the ions through the porous body (22) when the separator (20) is immersed in the electrolyte in the electrolytic device (100, [0039]); and an ionic-flow-control layer (24) functionally located relative to the porous body (22, [0039]), wherein the ionic-flow-control layer (24) comprises a first plurality of particles each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature (see combination, [0050]), wherein the ionic-flow-control layer (24) has a porosity that allows movement of the ions through the ionic-flow-control layer 
Treger (US 5,091,272 A) discloses a separator for an electrolytic device that utilizes an electrolyte containing ions (FIG. 1, C1/L55–65), the separator comprising a porous body (B) having a first side and a second side spaced from the first side (FIG. 1, C1/L55–65),the porous body (B) configured to allow movement of the ions through the porous body (14) when the separator is immersed in the electrolyte in the electrolytic device (FIG. 1, C6/L18–31); and an ionic-flow-control layer (A) functionally located relative to the porous body (B, C1/L55–65), wherein the ionic-flow-control layer (A) comprises a first plurality of particles each comprising a first copolymer blend compositionally tuned to melt at a first design melting temperature (see copolymers, C3/L5–16), wherein the ionic-flow-control layer (A) has a porosity that allows movement of the ions through the ionic-flow-control layer (A) and permit the ions to flow through the separator when the ionic-flow-control layer (A) has not been subjected to the first design melting temperature and the separator is immersed in the electrolyte (FIG. 1, C6/L18–31); and wherein the first plurality of particles melt so as to reduce the porosity of the ionic-flow-control layer (A) and thereby inhibit flow of the ions through the separator when the ionic-flow-control layer (A) has been subjected to the first design melting temperature or greater and the separator is immersed in the electrolyte (FIG. 1, C2/L54–C3/L4); and wherein the average spacing between adjacent particles in the first plurality of particles is in a range of about 2 microns to about 5 microns (FIG. 1, C1/L40–54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725